11th Court of Appeals
Eastland, Texas
Opinion
 
Eduviges Rey
            Appellant
Vs.                  Nos. 11-05-00108-CR, 11-05-00109-CR, & 11-05-00110-CR -- 
                        Appeals from Midland County
State of Texas
            Appellee
 
            Eduviges Rey has filed in this court a motion to dismiss these appeals.  The motion is signed
by both appellant and counsel. The motion is granted.
            The appeals are dismissed.
 
                                                                                                PER CURIAM
 
June 2, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.